DETAILED ACTION
The following is a Final Rejection in response to the Amendments received on 25 June 2021 and 27 January 2021.  Claims 1, 2 and 9 have been amended.  Claims 3 and 10 have been cancelled.  Claims 1, 2, 4-9, 11 and 12 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument that it is not clear how the outlet communicates with the circuit breaker controller, Nelson discloses “A circuit breaker controller 106 for selectively controlling electrical power receptacles 104 using power profiling is in electronic communication with the receptacle 104.  …  The switch 118 operates to provide power to the power socket 124 or turn the power off to the power 
In response to applicant’s argument that the communications between the receptacle and the controller, on the one hand, and then between the controller and a remote platform via the Internet, on the other hand, are distinct and separate communications; Nelson discloses “As a variety of networks are implemented over time and with different technologies, the situation can arise in which multiple networks might sit in the same home or facility, each using their own protocols and unable to communicate with the others.  In this case the various networks and protocols can be bridged to create a single, larger network.  This can allow a single application to access each provider, simplifying the interaction with all of the providers.” (See [0115].)
In response to applicant’s argument that Nelson does not describe that the receptacle 304 can communicate with the devices 330, much less that such communications occur in part via power line and in part via WAN, Nelson discloses “One example of a device networking application is remote monitoring.  Many useful device networks involve remote monitoring, the one-way transfer of information from one node to another.  In these applications, providers typically act as small servers that report certain information in response to a requestor.  Providers can also be set up to publish their state information to subscribers.  A requester may ask for periodic reports or for updates whenever the state changes, perhaps with some means of limiting how often updates are to be sent.  Providers can be set up to notify requesters when some event or exceptional condition occurs.” (See [0111].)  “Another example of a device network application is remote control, where requestors are able to send commands to providers to invoke some specific action.  In most cases, remote control involves some sort of feedback.”  (See [0112].)

Examiner maintains the 35 USC 102 rejections to Nelson et al.

Claim Rejections - 35 USC § 112
The amendments to the claims were received on 25 June 2021.  These corrections are acceptable.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 6-9, 11 and 12 remain rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Pub. No. 2007/0155349 A1 (USPN 7,657,763 B2) to Nelson et al.
As per claim 6, the Nelson et al. reference discloses a method for use in controlling the operation of an electrical device, comprising the steps of: operating said electrical device (see [0053], “device 112”) to process a communication (see [0048], “enables, disables or otherwise controls”) transmitted across a power line (see [0048], “electricity supply wire 114 ... power”), said communication (“enables, disables or otherwise controls”) being in accordance with a first protocol (see [0068], “X10, TCP/IP, wireless transmission”); and operating a protocol gateway (see [0048], “circuit breaker controller 106”) to process said communication (“enables, disables or otherwise controls”) for transmission between said power line (“electricity supply wire 114 ... power”) and a WAN (Wide Area Network (see [0060], “Internet 316”), wherein said WAN (see [0060], “Internet 316”) utilizes a second protocol (see [0068], “TCP/IP”) the same as or different than said first protocol (“X10, TCP/IP, wireless transmission”).
As per claim 7, the Nelson et al. reference discloses each of said first protocol (see [0096], “network interface 1416”) and said second protocol (“network interface 1416”) is the TCP/IP protocol (see [0068], “TCP/IP”).

As per claim 9, the Nelson et al. reference discloses a system for use in power distribution, comprising: an electrical device (see [0053], “device 112”) that receives power through electrical wiring (see [0048], “electricity supply wire 114 ... power”) of customer premises via an electrical receptacle (see [0048], “receptacle 104”); a receptacle switch module (see [0048], “switch 118”), associated with said electrical receptacle (“receptacle 104”), for controlling delivery of power (“power”) to said electrical receptacle (“receptacle 104”); a receptacle controller (see [0048], “circuit breaker controller 106”) for controlling operation of said receptacle switch module (“switch 118”); and a communication subsystem (see [0068], “variety of means”) for allowing communication between said receptacle switch module (“switch 118”) and said receptacle controller (“circuit breaker controller 106”) via said electrical wiring (“electricity supply wire 114 ... power”) using a TCP/IP network communication protocol (see [0068], “TCP/IP”).
As per claim 11, the Nelson et al. reference discloses said receptacle controller (“circuit breaker controller 106”) is operative for controlling said receptacle switch module (“switch 118”) for interrupting delivery (see [0048], “activating or deactivating a switch 118”) of power (“enables, disables or otherwise controls the power”) via said electrical receptacle (“receptacle 104”).
As per claim 12, the Nelson et al. reference discloses said receptacle controller (“circuit breaker controller 106”) is operative for controlling said receptacle .

Allowable Subject Matter
Claims 1, 2, 4 and 5 are allowable.

The following is a statement of reasons for the indication of allowable subject matter: 
As per claim 1, the prior art of record taken alone or in combination fails to teach a standard outlet receptacle for receiving a plug for powering said one or more electrical devices; said receptacle controller including a TCP/IP module for enabling communication between said receptacle controller and an external control system in accordance with the TCP/IP protocol, wherein said standard outlet receptacle is associated with an outlet housing and said receptacle controller is disposed within said outlet housing.
	
Information Disclosure Statement
The examiner has considered the information disclosure statements (IDS) submitted on 25 June 2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J Barnes-Bullock whose telephone number is (571)272-3679.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CRYSTAL J BARNES-BULLOCK/Primary Examiner, Art Unit 2198                                                                                                                                                                                                        4 August 2021